UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7480



CHARLES CARLO CINTRON,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary of the N.C. Department
of Correction,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-01-158-1)


Submitted:   December 19, 2001            Decided:   January 24, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Carlo Cintron, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Carlo Cintron seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).*   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the magistrate judge.   Cintron v. Beck,

No. CA-01-158-1 (M.D.N.C. July 17, 2001).      We grant Cintron’s

motion to waive the requirement to file multiple copies of plead-

ings in this appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (1994).


                                2